Citation Nr: 0626037	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  97-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
REMAND

The record reflects that the appellant was a member of the 
Army National Guard and the Reserves from July 1978 to May 
1990.  It appears that she was with the Florida Army National 
Guard from July 1978 to November 1979 and from September 1985 
to May 1990 and with the Alabama Army National Guard from 
November 1979 to April 1980.  The only verified periods of 
active duty for training (ACDUTRA) are from October 1978 to 
March 1979, July 28 to August 11, 1979, two days beginning on 
February 7, 1981, fifteen days beginning on April 4, 1981, 
and April 16 to April 30, 1988.

In January and March 2005, the veteran submitted two letters 
in which she appears to be asking for another hearing.  
However, the veteran's statements are not clear, and 
therefore, the RO should clarify this issue with the veteran.

In January 2005, the Board remanded the case for a medical 
opinion.  The examiner was asked to specifically provide an 
opinion for the record as to whether it is at least as likely 
as not (fifty percent probability or more) that there is a 
relationship between any current right knee disorders and the 
right knee symptoms and complaints for which the appellant 
received treatment in August 1989.  Unfortunately, the 
examiner failed to address this question.  Therefore, the 
case must be returned as inadequate for rating purposes and 
failing to comply with the Board's previous remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that a 
claimant is entitled to full compliance with directives 
contained in a remand order).

Additionally, in arriving at his opinion, the examiner 
indicated that he had reviewed the claim's folder; however, 
his discussion of the events leading to his opinion is 
lacking.  For instance, he based his opinion at least in 
part of the fact that the appellant had injured her knee in 
1980 during basic training.  This fact is not supported by 
the appellant's service medical records.  Under such 
circumstances, it is believed that a more definitive medical 
opinion is required which is based on a complete review of 
the evidence of record. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Clarify with the appellant whether she is 
asking for a hearing.

2.  The RO should have the appellant undergo a VA 
examination to determine the nature and etiology of 
any current right knee disorders.  The claim's file 
should be provided to and reviewed by the examiner.  
The examiner should diagnose all current right knee 
disorders.  Based on examination findings, review 
of historical records, and medical principles, the 
examiner should provide a medical opinion, with 
adequate rationale, as to the approximate date of 
onset and etiology of all current right knee 
disorders, including the likelihood of any possible 
relationship with the appellant's military service.  
The examiner should specifically provide an opinion 
for the record as to whether it is at least as 
likely as not (fifty percent probability or more) 
that there is a relationship between any current 
right knee disorders and the right knee symptoms 
and complaints for which the appellant received 
treatment in August 1989.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


